DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  1-20 are rejected under 35 U.S.C. 102 (a1) as being anticipated by Cremer et al (US Pub., 2020/00081683 A1) 


With respect to claim 1, Cremer teaches a  method for adjusting a parameter in an adaptive system comprising: 
operating an adaptive system with an output signal produced from an input signal applied to an input(paragraph [0014], discloses in response to an audio signal input change (e.g., a changed from  no audio signal to an audio signal being presented [output signal produced]), in which a parameter with a finite range is based on a difference between the output signal and a target output signal (paragraphs [0016]- [0017], discloses ,  dynamic rages and the audio signal classifier can assign incoming audio (e.g., input audio signals) to one or more of classification input.., significant  volume adjustment can be made to bring to  the  level of the audio signals to near a target volume range [operating an adaptive system with an output signal produced] .., and paragraph [0053], discloses updated classification outputs form the audio signal satisfy a difference threshold relative to the prior input  and/or outputs [finite range] ); 

accessing the parameter from the adaptive system (paragraph [0048], discloses access and/or determine adjustment parameter ) ; 
assigning a probability distribution of the parameter (paragraph [0047], discloses output a probability distribution  indicating probability  the audio signal  belong to each of the classification  group, table associated ); and 
based on the probability distribution which has been assigned, updating the finite range for the parameter (paragraph [0053], discloses updated classification  outputs from the audio signal classifier 216 satisfy a difference threshold relative to prior input volume values and /or prior classification outputs .., updated classification output stratify  the difference threshold relative to prior value us to calculate the targeted gain value and paragraph [0077], discloses classification gain value is determined based on a probability distribution  output by the audio signal classifier  (e.g., one more gain value are calculated  based on probability of the input  audio signal 202 belonging to one or more of the classification )).  
With respect to claim 2,  Cremer teaches elements of claim 1, furthermore, Cremer teaches the method in which the parameter with the finite range is a fixed-point parameter or an analog parameter (paragraph [0053], discloses updated classification outputs form the audio signal satisfy a difference threshold relative to the prior input  and/or outputs [finite range] and paragraph [0059], discloses cold be implemented by one or more analogy) .  
With respect to claim 3,  Cremer teaches elements of claim 1, furthermore, Cremer teaches the method in which a statistical parameter of the probability distribution is updated as part of updating the finite range for the parameter (paragraphs [0077] –[0079], discloses classification gain value is determined based on a probability distribution  output by the audio signa classifier  (e.g., one more gain value are calculated  based on probability of the input  audio signal 202 belonging to one or more of the classification ..,update the gain value)).  
. 
 
With respect to claim 4,  Cremer teaches elements of claim 1, furthermore, Cremer teaches the method  in which the probability distribution is derived from one or more historical values of the parameter, a plurality of system parameters belonging to an identical category of data as the parameter, or both (paragraph [0047], discloses audio signal classifier 216 outputs a probability distribution  indicating probabilities that the audio signal belongs to each of the classification group ).  
With respect to claim 5,  Cremer teaches elements of claim 1, furthermore, Cremer teaches the method  in which the finite range of the parameter is set to an interval associated with a prescribed confidence level of the probability distribution (paragraph [0058], disclose re classify the audio signal in three second interface (e.g., every three seconds , perform  classification  process on the past three second and paragraph [0077] discloses classification gain value is determined based on a probability distribution  output by the audio signa classifier  (e.g., one more gain value are calculated  based on probability of the input  audio signal 202 belonging to one or more of the classification . )).  
With respect to claim 6,  Cremer teaches elements of claim 1, furthermore, Cremer teaches the method  in which the probability distribution is derived from the parameter under a plurality of system input and output conditions (paragraph [0047], discloses  determining 
 classification group  for the input audio signal 202, the audio signal classifier 216 can select a classification gain value associated with the classification group, which can be communicated to the volume adjuster 220…, outputs a probability distribution  indicating probability ).

With respect to claim 7,  Cremer teaches elements of claim 1, furthermore, Cremer teaches the method  in which the parameter is one of an analog electrical signals, a digital electrical signal, an analog optical signal, a digital optical signal or a digital-and-analog hybrid signal(paragraph [0070], discloses integrated analogy and/or digital circuitry).  
 	With respect to claim 8,  Cremer teaches elements of claim 1, furthermore, Cremer teaches the method wherein the adaptive system is one of an adaptive control system, an adaptive proportional-integral-derivative controller, or an artificial neural network (Fig. 2, and paragraphs [0033]-[0034], discloses  detector includes an example compressor gain comparator 206, an example audio volume/power comparator 208, an exan1ple audio sample comparator).

With respect to claim 9,  Cremer teaches elements of claim 1, furthermore, Cremer teaches the method  in which the parameter with the finite range includes at least one intermediary parameter with the finite range, and the adjusting of the parameter with the finite range based on the probability distribution includes adjusting the at least one intermediary parameter with the finite range based on the probability distribution of the intermediary parameter (Fig. 2, and paragraphs [0033]-[0034], discloses  detector includes an example compressor gain comparator 206, an example audio volume/power comparator 208, an exan1ple audio sample comparator and paragraph [0077] discloses classification gain value is determined based on a probability distribution  output by the audio signa classifier  (e.g., one more gain value are calculated  based on probability of the input  audio signal 202 belonging to one or more of the classification).
  
With respect to claim 10,  Cremer teaches elements of claim 9, furthermore, Cremer teaches the method in which the probability distribution is derived from a historical value of the intermediary parameter, a plurality of intermediary parameters belonging to an identical category of data as the intermediary parameter, or both (Fig. 2, and paragraphs [0033]-[0034], discloses  detector includes an example compressor gain comparator 206, an example audio volume/power comparator 208, an exan1ple audio sample comparator and paragraph [0077] discloses classification gain value is determined based on a probability distribution  output by the audio signa classifier  (e.g., one more gain value are calculated  based on probability of the input  audio signal 202 belonging to one or more of the classification).
.  
With respect to claim 11,  Cremer teaches elements of claim 9, furthermore, Cremer teaches the method  in which the finite range of the at least one intermediary parameter is set to an interval associated with a prescribed confidence level of the probability distribution(paragraphs [0077] –[0079], discloses classification gain value is determined based on a probability distribution  output by the audio signa classifier  (e.g., one more gain value are calculated  based on probability of the input  audio signal 202 belonging to one or more of the classification ..,update the gain value)).  
With respect to claim 12,  Cremer teaches elements of claim 9, furthermore, Cremer teaches the method in which the probability distribution is derived from at least one intermediary parameter under a plurality of system input and output conditions Fig. 2, and paragraphs [0033]-[0034], discloses  detector includes an example compressor gain comparator 206, an example audio volume/power comparator 208, an exan1ple audio sample comparator and paragraph [0077] discloses classification gain value is determined based on a probability distribution  output by the audio signa classifier  (e.g., one more gain value are calculated  based on probability of the input  audio signal 202 belonging to one or more of the classification).
With respect to claim 13,  Cremer teaches elements of claim 9, furthermore, Cremer teaches the method in which the at least one intermediary parameter is an analog electrical signal, a digital electrical signal, an analog optical signal, a digital optical signal or a digital-and-analog hybrid signal (paragraph [0070], discloses integrated analogy and/or digital circuitry).  

With respect to claim 14,  Cremer teaches elements of claim 1, furthermore, Cremer teaches the method further comprising: based on the probability distribution is outside the finite range, updating the finite range based on estimating a lower bound and an upper bound of the probability distribution until the probability distribution is within range and then based on the probability distribution is within the finite range, updating the finite range for the parameter(paragraph [0020], discloses the dynamic rage is larger than expected , the volume will likely frequently  fall out of -020 dbFS to 22 bdFS target volume range …, and paragraph [0072], discloses falling outside the scope of the corresponding claim or reaction ).

With respect to claim 15, Cremer teaches an adaptive system comprising: 
at least one input receiving an input signal(Fig. 2);
at least one output for producing an output signal-based on the input signal applied to the input (Fig. 2 paragraph [0014], discloses in response to an audio signal input change (e.g., a changed from  no audio signal to an audio signal being presented [output signal produced]), in which a parameter with a finite range is based on a difference between the output signal and a target output signal (paragraphs [0016]- [0017], discloses ,  dynamic rages and the audio signal classifier can assign incoming audio (e.g., input audio signals) to one or more of classification input.., significant  volume adjustment can be made to bring to  the  level of the audio signals to near a target volume range [operating an adaptive system with an output signal produced] .., and paragraph [0053], discloses updated classification outputs form the audio signal satisfy a difference threshold relative to the prior input  and/or outputs [finite range] ); 
an interpreter for accessing the parameter from the adaptive system (paragraph [0048], discloses access and/or determine adjustment parameter ) ; 
fixed-point processor for assigning a probability distribution of the parameter (paragraph [0047], discloses output a probability distribution  indicating probability  the audio signal  belong to each of the classification  group, table associated ) and based on the probability distribution which has been assigned, updating the finite range for the parameter (paragraph [0053], discloses updated classification  outputs from the audio signal classifier 216 satisfy a difference threshold relative to prior input volume values and /or prior classification outputs .., updated classification output stratify  the difference threshold relative to prior value us to calculate the targeted gain value and paragraph [0077], discloses classification gain value is determined based on a probability distribution  output by the audio signa classifier  (e.g., one more gain value are calculated  based on probability of the input  audio signal 202 belonging to one or more of the classification )).  

With respect to claim 16,  Cremer teaches elements of claim 15, furthermore, Cremer teaches the system wherein the adaptive system is one of an adaptive control system, an adaptive proportional-integral-derivative controller, or an artificial neural network (Fig. 2, and paragraphs [0033]-[0034], discloses  detector includes an example compressor gain comparator 206, an example audio volume/power comparator 208, an exan1ple audio sample comparator).
With respect to claim 17,  Cremer teaches elements of claim 115, furthermore, Cremer teaches the system in which the parameter with the finite range is a fixed-point parameter or an analog parameter (paragraph [0053], discloses updated classification outputs form the audio signal satisfy a difference threshold relative to the prior input  and/or outputs [finite range] and paragraph [0059], discloses cold be implemented by one or more analogy) .  
With respect to claim 18,  Cremer teaches elements of claim 15, furthermore, Cremer teaches the system in which a statistical parameter of the probability distribution is updated as part of updating the finite range for the parameter (paragraphs [0077] –[0079], discloses classification gain value is determined based on a probability distribution  output by the audio signa classifier  (e.g., one more gain value are calculated  based on probability of the input  audio signal 202 belonging to one or more of the classification ..,update the gain value)).  

With respect to claim 19,  Cremer teaches elements of claim 15, furthermore, Cremer teaches the system   in which the probability distribution is derived from one or more historical values of the parameter, a plurality of system parameters belonging to an identical category of data as the parameter, or both (paragraph [0047], discloses audio signal classifier 216 outputs a probability distribution  indicating probabilities that the audio signal belongs to each of the classification group ).  
With respect to claim 20,  Cremer teaches elements of claim 15 furthermore, Cremer teaches the system   in which the finite range of the parameter is set to an interval associated with a prescribed confidence level of the probability distribution (paragraph [0058], disclose re classify the audio signal in three second interface (e.g., every three seconds , perform  classification  process on the past three second and paragraph [0077] discloses classification gain value is determined based on a probability distribution  output by the audio signa classifier  (e.g., one more gain value are calculated  based on probability of the input  audio signal 202 belonging to one or more of the classification . )).  

The following prior applied in this office action 

Cremer et al (US Pub., 2020/00081683 A1) discloses methods, apparatus, systems and articles of manufacture are  disclosed for dynamic volume adjustment via audio classification. Examples methods include analyzing, with a neural  network trained model, a parameter of an audio signal associated with a first volume level to determine a classification group associated with the audio signal, determining an input volume of the audio signal, the selection based on the classification group associated with the audio signal,

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271. The examiner can normally be reached 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SABA DAGNEW/Primary Examiner, Art Unit 3682